Appeals from an order of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered October 27, 2003. The order granted plaintiffs’ motion to compel the disclosure of the names of the person (s) who reported alleged incidents of abuse to Child Protective Services.
It is hereby ordered that the order so appealed from be and *1170the same hereby is reversed on the law without costs and the motion is denied.
Memorandum: Plaintiffs commenced this action alleging defamation and intentional infliction of emotional distress based on defendants’ alleged filing of a report of plaintiffs’ suspected child abuse and maltreatment with the statewide central register. Iroquois Central School District and Erie BOCES 2 (defendants) appeal from an order granting plaintiffs’ motion to compel them “to disclose the name (s) of the person (s) who reported alleged incidents of abuse to Child Protective Services.” We agree with defendants that Supreme Court erred in granting the motion. Social Services Law § 422 (4) (A) states that reports made to the central register “shall be confidential and shall only be made available” to certain persons and agencies listed in the statute. Plaintiffs, as persons “who [are] the subjects] of the report,” are entitled to the report (§ 422 [4] [A] [d]), and defendants do not dispute that plaintiffs are entitled to the substance of the report. Section 422 (4) (A) further provides, however, that “[n]othing in this section shall be construed to permit any release, disclosure or identification of the names or identifying descriptions of persons who have reported suspected child abuse or maltreatment to the statewide central register . . . without such persons’ written permission except to persons, officials, and agencies enumerated in [listed subparagraphs] of this paragraph.” One of the “persons, officials and agencies” in the listed subparagraphs is “a court, upon a finding that the information in the record is necessary for the determination of an issue before the court” (§ 422 [4] [A] [e]). Subparagraph (d) of paragraph (4) (A), which includes “any person who is the subject of the report,” is not one of the listed subparagraphs. We disagree with the court’s reasoning that, because the court is entitled to obtain the name of the reporter pursuant to the statute, it has the implied power to disclose the name of the reporter to plaintiffs.
Plaintiffs correctly assert that they may maintain a civil action against a person reporting suspected abuse who did not act in good faith and acted with willful misconduct or gross negligence (see Social Services Law § 419). No exception is made in sections 419 or 422, however, for the disclosure of the name of the person reporting the suspected abuse where there is an allegation that such person acted with willful misconduct or gross negligence, and we decline to read an implied exception into the statute. We recognize that this result may make it difficult for plaintiffs to pursue their action (see Lamot v City of New York, 297 AD2d 527, 527-528 [2002]), but our holding is *1171consistent with the intent of Social Services Law § 422 to protect the confidentiality of the names of the persons reporting suspected child abuse. “Disclosure of sources of information could have a chilling effect, thus hampering agency efforts in providing services to distressed families” (New York News v Grinker, 142 Misc 2d 325, 328 [1989]). If a party alleging defamation, such as plaintiffs here, could obtain the names of the reporters by simply commencing a defamation action, any such exception would swallow the rule of reporter confidentiality.
All concur except Gorski, J., who concurs in the result in the following memorandum.